Citation Nr: 0318421	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  95-41 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Esq.


ATTORNEY FOR THE BOARD

K.Y. MCLEOD, Associate Counsel




REMAND

On April 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel Records Center 
(NPRC), or any other appropriate agency, and 
request the veteran's service records, to include 
medical records, personnel records, administrative 
records, and records of judicial punishment for the 
following seven (7) periods:
i.  10-27-78 to 11-16-78, Navy, service number 
[redacted]
ii.  April 1979 to June 1979, Army, service 
number [redacted]
iii.  April 1980 to June 1980, Army, service 
number [redacted]
iv.  11-19-80 to 05-05-81, Army, service 
number [redacted]
v.  September 1981 to November 1981, Air Force 
delayed enlistment program, service number [redacted] 
[redacted] (note that discharge from this period 
was based on fraudulent enlistment-failing to 
reveal prior service)
vi.  Please determine when the veteran was 
enlisted in the Air Force Reserves in 1986 
(possibly May or July) and whether/when that 
enlistment terminated prior to 05-19-87, and 
provide the character of discharge from that 
service and locate or advise VA where records 
might be located which would show the verified 
dates and types of service in 1986 and in 1987 
prior to May 19, 1987; Air Force Reserves 
(AFRES), service number [redacted]
vii.  05-19-87 to 05-31-88, Air Force, service 
number [redacted]
If no records can be found for any of the time 
periods specified above, or if they have been 
destroyed, specific confirmation of that fact 
should be made in writing.  
NPRC should be asked to state whether any 
additional record(s), in particular, records of 
mental health/psychiatric evaluation or treatment, 
is/are available for any period of service.  If 
additional records are available, but have not been 
released, obtain specific authorization for release 
of those records from the veteran and request the 
records from NPRC again.
2.  If service personnel, administrative, or 
judicial records are not located or do not appear 
complete as to any of the seven periods of service 
listed in paragraph one, contact the appropriate 
service department or agency and request the 
records.  Provide the service department or agency 
with a list of each of the veteran's 
enlistments/periods of service and service numbers 
used by the veteran.  Again, request any and all 
records of the veteran's Navy, Army, Air Force, and 
Reserve service, including active duty, ACDUTRA, or 
INACDUTRA, and including, but not limited to, 
medical, administrative, personnel, and judicial 
records. 
If no such service personnel records can be found, 
or if they have been destroyed, ask for specific 
confirmation of that fact.
3.  Advise the veteran that the Board intends to 
consider the following legal authorities that were 
not considered by the agency of original 
jurisdiction: the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and implementing regulations for the VCAA, 
66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Please send a Rule of 
Practice 903(c) 60-day notice letter to the 
appellant and to the representative, if any, 
enclosing a copy of these legal authorities. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





